Per Curiam.

At the opening of the trial the court was apprised of the plaintiff’s intention to amend his complaint so .as to include an additional cause of action in negligence. The denial of defendant’s motion for an adjournment, made before .any testimony was taken, and the granting of plaintiff’s motion to amend the complaint at the close of his case over the objection of the defendant was an improper exercise of discretion. The defendant was entitled to a reasonable opportunity to ¡prepare its defense with respect to the new cause of action.
The judgment should be unanimously reversed upon the law .and new trial granted, with costs to the defendant to abide the .event.
Pette, Hart and Brown, JJ., concur.
Judgment reversed, etc.